DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 20, 21-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaghefinazari et al. (US 8744645) in view of Ricci (US 2016/0250985).
	In regard to claims 1 and 21, Vaghefinazari et al. teach a system comprising: i) a controller device; ii) a gesture recognition device in communication with the controller device; iii) (fig. 1 element 134) a sound receiving device in communication with the controller device (element 138); and iv) one or more user-controlled device having one or more functions controlled by the controller device at least partially based on input from a user (column 5 lines 24-33); wherein upon sensing a first input, the controller device identifies a control category associated with the first input, wherein the first input is one of a) a contact on a surface of the touch device at one or more locations on the touch device, wherein the contact includes a repeated tapping, a sliding motion, a rocking motion, or a swaying motion or b) an audio instruction inputted into the sound receiving device (column 5 line 28, user says music), and upon additionally sensing a second input, the controller device identifies a control feature or a control element within the control category associated with the second input, wherein the second input is the other one of a) the gesture (column 5 lines 31, scroll) or b) the audio instruction, the controller device communicates a control function to the user-controlled device or directly controls the user-controlled device based on both the input on the touch device and the input received by the sound receiving device (scroll through album covers) but does not teach a touch device (Vaghefinazari et al. teach a camera used for gesture recognition).

	The two are analogous art because they both deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Vaghefinazari et al. with the touch device of Ricci. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Vaghefinazari et al. with the touch device of Ricci because the a touch device is a known equivalent of the gesture recognition module of Vaghefinazari et al. The touch device would work equally as well and would provide predictable results.
In regards 2 and 22, Vaghefinazari et al. teach the first input is the sensing the audio instruction inputted into the sound receiving device (column 5, user says “music”), and the second input is the sensing the gesture inputted on the touch device at one or more locations of the touch device, and the controller device identifies the control feature or the control element within the control category based on the gesture, the location(s) or both (user performs a scroll gesture).
Ricci teaches a contact (fig. 11).
	In regard to claim 4, Ricci teaches wherein the system includes a sound generating device in electrical communication with the controller device; wherein the sound generating device produces an audio signal, an audio question, or other sound for prompting a user to make an audio input (paragraph 506, audio output by verification module requesting user input).
	In regard to claim 6, Vaghefinazari et al. teach wherein the one or more user-controlled device includes one or more devices selected from the group consisting of a sound device (column 5 music), a vehicle speed control device, a vehicle lighting device, a vehicle climate control device, a smart phone or other telephonic device, and a device for receiving digital information from outside a vehicle, wherein the digital information includes a text message, weather information, travel conditions, road information, traffic information, news information, a video file, a sound file, a document file, or any combination thereof.
	In regard to claim 7, Vaghefinazari et al. teach wherein the controller device includes: a list of associations for a plurality of different gestures and/or different touch locations, each having a different 
	In regard to claim 9, Vaghefinazari et al. teach wherein the control functions include: a control function having a binary control level (column 5 line 28, saying music turns on music system), and a control function having three or more control levels or having continuous control levels  (scrolling through albums).
	In regard to claim 11, Vaghefinazari et al. teach wherein upon identifying a first input, the sound generating device generates a first sound (column 5 lines 22-24, voice prompt to activate phone) and upon identifying a different input, the sound generating device generates a different sound  (column 5 lines 31-33 voice prompt for enabling gesture recognition).
	Ricci teaches a first input and a different input on a surface of the touch device (fig. 11).
In regard to claim 12, Vaghefinazari et al. teach wherein the control category is selected based on the contacts making a gesture, the number of contacts making a gesture, and the type of the gestures (column 5 lines 15-17, making a phone gesture to enable the phone system).
Ricci teaches wherein the touch device recognizes multiple simultaneous contacts on a surface and identifies a motion of one or more of the contacts in a direction and identifies which contact(s) are performing the motion (fig. 11, left and right contacts of fig. 11 in pinch gesture). 
In regard to claim 14, Vaghefinazari et al. teach wherein: the number of control categories is finite and the number of control categories is two or more (column 5, Vaghefinazari et al. teach a music and phone category. There are inherently less than infinite categories).
In regard to claim 16, Vaghefinazari et al. teach wherein the control categories include a contact list having contact identifiers and phone numbers associated with some or all of the contact identifiers; or a confirmation input into the touch device or the sound receivinq device is required for one or more  of the control functions (column 5 lines 21-23, voice prompt to activate voice recognition).
In regard to claim 17, Vaghefinazari et al. teach wherein the user-controlled device includes a navigation system and the control is based on the input of an address or an address identifier received by 
In regard to claim 20, Vaghefinazari et al. teach wherein two categories are selected based on different directions of motion (column 5 lines 11-20. A user places a hand near the ear in the shape of a phone and the phone system and voice recognition system are activated).
Ricci teaches motion of a contact (fig. 11).
In regard to claim 23, Vaghefinazari et al. teach wherein the controller device receives the gesture instruction, the controller device identifies the control category based on the gesture instructions; and the controller device then receives the audio instructions (column 5 lines 11-21).
In regard to claim 24, Vaghefinazari et al. teach wherein the method includes: a) a step of the controller device controlling the control feature or the control element of a user- controlled device; or b) a step of repeatedly adjusting the control feature until a stop limitation is reached or until a stop instruction is received by the sound receiving device or the touch device; or c) a sound generating device generating a sound for communicating to a user (column 5 line 22, voice prompt); or d) displaying a text and or graphics to a user; or e) a step of setting up a control system .
In regard to claim 28, Vaghefinazari et al. teach wherein the method controls two or more different devices in a vehicle (column 5, phone and music both controlled).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Ko et al. (US 2016/0306532).
In regard to claim 3, Ricci teaches a system comprising: i) a controller device (element 204); ii) a touch device in electrical communication with the controller device (element 248); iii) an output device for communicating to a user (e.g., a sound generating device or a display device) (verification module 2024); and iv) one or more user-controlled device having one or more functions controlled by the controller device at least partially based on input from a user (paragraph 505, cabin lights) and wherein the controller device communicates to the user using the output device before the control or during the control (paragraph 506) but does not teach wherein upon sensing a gesture inputted on the touch device at one or more locations of the touch device, the controller device identifies a control feature or a control element within the control category based on the gesture, the location(s) or both, and upon sensing a 
Ko et al. teach wherein upon sensing a gesture inputted on the touch device at one or more locations of the touch device, the controller device identifies a control feature or a control element within the control category based on the gesture, the location(s) or both (paragraph 45, location of initial gesture determines the window), and upon sensing a further gesture on the touch screen device or a continued gesture on the touch screen device, the controller device communicates a control function to the user-controlled device or directly controls the user controller device based on the input on the touch device (paragraph 49, window opens or closes), and continues the control until a stop condition is met (paragraph 52, stop condition is click).
	The two are analogous art because they both deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Ricci with the gestures of Ko et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Ricci with the gestures of Ko et al. because gestures of Ko et al. would work equally well in the apparatus of Ricci as they do separately and would provide predictable results.
	Claims 5 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaghefinazari et al.  in view of Ricci further considered with Weng et al. (US 2016/0313868).
In regard to claim 5, Vaghefinazari et al. teach wherein the system is a vehicle control system including, wherein the touch device, the controller device, and the sound receiving device are in a vehicle but neither Vaghefinazari et al. nor Ricci teach the touch device is mounted on a steering wheel.
	Weng et al. teach the touch device is mounted on a steering wheel (fig. 6 elements 634).
The three are analogous art because they all deal with the same field of invention of input devices.

In regard to claim 30, Ricci teaches wherein the touch sensitive surface is capable of identifying the location of multiple simultaneous contacts on the surface (fig. 11); and one of the contacts includes a repeated tapping, a rocking motion, or a swaying motion (paragraph 415 tap).
Weng et al. teach the touch device is mounted on a steering wheel (fig. 6); the system includes an additional input device including a knob, a button, or a switch (fig. 6 element 641).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaghefinazari et al. in view of Ricci further considered with Yaron et al. (US 9261972).
In regard to claim 13, Vaghefinazari et al. and Ricci teach wherein each input on the surface is characterized by contact features including contact location(s), number of contact(s), and type of motion; wherein an association of contact features with control categories (Ricci fig. 11 and paragraph 417. Drag and flick gesture move objects) but do not teach a plurality of contacts at different locations on the touch device followed by gestures from only a portion of the contacts.
Yaron et al. teach a plurality of contacts at different locations on the touch device followed by motion from only a portion of the contacts (fig. 2).
	The three are analogous art because they all deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Vaghefinazari et al. and Ricci with the gestures of Yaron et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Vaghefinazari et al. and Ricci with the gestures of Yaron et al. because the gestures are ergonomic and would provide the user with an intuitive method of selecting many different items.
Response to Arguments
2/16/21 have been fully considered but they are not persuasive. Applicant argues on page 9 that Veghefinazari et al. avoids using touch control and touch is a different modality from what is used in Veghefinazari et al.  The only mention of touch by Veghefinazari et al. is column 6 line 9 where it teaches combining touch with other modalities. Veghefinazari et al. does not teach away from using touch as the arguments suggest. Veghefinazari et al. uses cameras to capture a gesture. Ricci teaches using a touch device. Three-dimensional and touch interfaces are both widely used and are known alternatives to one another.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623